Thompson, J.,
delivered a dissenting opinion.
I dissent from the opinion which has been delivered in this case, on the ground that it is contrary to the decisions of the Supreme Court in Drake v. Jones, 27 Mo. 428, and Kuhn v. McNeil, 47 Mo. 389 (followed by this court in Witthaus v. Washington Sav. Bank, 18 Mo. App. 181, 184), where it was held that a suit cannot be prosecuted for an injunction to restrain the sale of land under an execution, on the ground that such a sale will pass no title and will cast a cloud on the title of the real owner. I see nothing to take this case out of the mile. If the plaintiffs have such a title as is available *20to them in equity, then they have such a title as will support a defence in an action of ejectment. This is shown' by the following decisions: Tibeau v. Tibeau, 19 Mo. 78; Harris v. Vinyard, 42 Mo. 568; Hayden v. Stewart, 27 Mo. 286; Baker v. Nall, 59 Mo. 265; Valle v. Fleming, 29 Mo. 152; Shroyer v. Nickell, 55 Mo. 265; Jones v. Manly, 58 Mo. 559; Le Beau v. Armitage, 56 Mo. 191; Harrington v. Fortner, 58 Mo. 468; Evans v. Snyder, 64 Mo. 516; Sims v. Gray, 66 Mo. 613; Collins v. Rogers, 63 Mo. 515; Long v. Joplin Co., 68 Mo. 422. It is, therefore, not necessary to the safety of their title that the ordinary course of justice should be disturbed by the remedy which they now seek.
Aside from this, their position is not one which entitles them to be favored in a court of equity. There is much reason to believe that the bank may have' given the credit upon the faith of William M. Parks being the owner of the interest in the land in controversy^ which, fifteen months before, according to his testimony, he had transferred by a secret bargain, to his brother and sister, these plaintiffs. This will appear from the following brief statement of facts: On March 10, 1885, according to the evidence adduced in behalf of the plaintiffs, they each purchased, for the sum of four hundred dollars, of their brother, William M. Parks, one-half of his interest in the real estate descending to him from their deceased father. They each took written receipts therefor, specifying the nature of the transaction with sufficient definiteness to make a contract good within the statute of frauds, as my brethren in their opinion find, with which conclusion I agree. When this contract was taken they had made full payment of the agreed purchase price to him, and were entitled to deeds of purchase. They did not demand such deeds, although they might have had them if they had demanded them. The reason why they did not demand and receive them was that they regarded it as a family matter and thought that it was important only to themselves. They thus allowed the *21legal title to the interest in the land which they had purchased to remain in their brother and vendor, Wm. M. Parks, until the seventh of January, 1887, and allowed him to hold himself out to the world as the owner of this interest in his deceased father’s estate and to obtain credit on the faith of such ownership. This sufficiently appears from his own testimony, as follows, and there is no countervailing testimony in the record: “I signed the note on which the bank got judgment. It is dated June 10, 1886. * * * The record showed that I owned this property [meaning the interest in the land here in controversy]. It stood in my name on the records. I never told the bank I did not own any real estate, that I had sold it.” If the bank gave the credit on the faith of Wm. M. Parks being the owner of this property, then the plaintiffs would, by reason of their negligence, be estopped from setting up their equitable title as against the bank or the purchaser at execution sale, under the decision of this court in Haskell v. Whyte, 11 Mo. App. 585, which decision stands unreversed, and, so far as I know, has'not been overruled. I am not prepared to say that in the absence of more distinct evidence to the effect that the bank did extend the credit on the faith of Wm. M. Parks being the owner of -this property, there is evidence which could estop the plaintiffs from setting up their equitable title as a defence to an action of ejectment. I understand it to be an elementary principle that equity exerts its extraordinary powers in favor of the diligent. But here these plaintiffs come into court with no better title to a mode of relief which wrests the process of the law out of its ordinary course, than their own gross negligence in not taking and putting upon the records the deed which they might have had, at the time when, according to their evidence, the sale of the land to them was made, which fact, if done, would probably have prevented this credit from being given. Negligence will not always bar equitable relief; but it ought to bar such relief where there is ground for believing that the *22party against whom the relief is sought may have been prejudiced by it.
Nearly all the cases of fraudulent conveyances which have come before me since I have been a judge of this court, have taken the form of secret family shuffles of which the public were in no way apprised. In respect of personal property, such conveyances would be void under our statute of frauds. Our registration law does not extend its protection to subsequent creditors ; but the public records of land titles afford means to which creditors constantly resort for information as to the standing of those who seek credit from them, and under such conceptions of equity as would afford relief in this case, the recording acts,, intended for the protection of subsequent purchasers, become ah instrument of fraud against subsequent creditors.
It is true, as stated in the opinion of my learned brethren, in this case, that numerous- decisions in this state settle the principle that a bonafide purchaser of land, who has failed to record his deed until after a judgment has been recovered against his vendor, but who records it prior to sale under the judgment, can hold it against a purchaser under the judgment. Fox v. Hall, 74 Mo. 316, and cases cited. But the difficulty' with the case of the plaintiffs is, that they had no deed at the time when the judgment was recovered against their vendor and at the time when the lien of that judgment attached to their vendor’s interest in the land. They now seek to have the aid of a court of equity to give them a better position than this rule of the law gives them, a.nd on the ground that equity follows the law. Equity indeed follows the law, but it does not go beyond the law when to do so is contrary to justice.
I am of opinion that this judgment should he reversed and the suit dismissed»